Case: 09-10969     Document: 00511204137          Page: 1    Date Filed: 08/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 16, 2010
                                     No. 09-10969
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDUARDO HINOJOSA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-51-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Eduardo Hinojosa was charged by indictment with possession of stolen
mail, in violation of 18 U.S.C. § 1708. After his motion to suppress was denied,
he entered a conditional guilty plea, reserving his right to appeal the officers’
reasonable suspicion to stop the vehicle Hinojosa was driving and the Fourth
Amendment issues surrounding the officers’ probable cause to search the vehicle.
Hinojosa received a sentence of 46 months in prison, to be followed by a three-
year term of supervised release, and he was ordered to pay restitution.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
      Case: 09-10969   Document: 00511204137 Page: 2       Date Filed: 08/16/2010
                                   No. 09-10969

         On appeal, Hinojosa asserts that the district court erred in denying his
motion to suppress without holding an evidentiary hearing to resolve disputed
factual issues. The Government contends that this issue was not preserved by
Hinojosa’s conditional plea. We need not resolve at this time whether Hinojosa’s
claim was waived by his guilty plea, as his claim is meritless.
         An evidentiary hearing is required on a motion to suppress “only when
necessary to receive evidence on an issue of fact.” United States v. Harrelson,
705 F.2d 733, 737 (5th Cir. 1983).       “General or conclusory assertions” are
insufficient to warrant a hearing. Id. This court reviews a district court’s failure
to hold an evidentiary hearing on a motion to suppress for abuse of discretion.
Id.
         Hinojosa contends that the court should have held a hearing to resolve
disputed issues of fact regarding the officers’ reasonable suspicion to stop the
truck that he was driving. The district court rejected his challenge to the stop,
concluding that the witness’s description of the color and type of vehicle
involved, combined with the fact that the officers encountered a vehicle matching
that description within blocks of the crime scene and shortly after the witness
provided her information, was sufficient to establish reasonable suspicion. See
United States v. Hall, 557 F.2d 1114, 1115-17 (5th Cir. 1977); see United States
v. Jones, 234 F.3d 234, 239 (5th Cir. 2000) (permitting a limited search and
seizure if “there is a reasonable and articulable suspicion that a person has
committed or is about to commit a crime”). The factual “discrepancies” alleged
by Hinojosa, to the extent that they exist, do not call into question the bases
relied upon by the district court in its ruling, and thus it was not necessary for
the court to hold a hearing on those claims. See Harrelson, 705 F.2d at 737.
Although Hinojosa contends that the district court relied upon assumptions
made by the Government that were unsupported by the police reports, the record
belies this claim.



                                         2
      Case: 09-10969   Document: 00511204137 Page: 3       Date Filed: 08/16/2010
                                   No. 09-10969

         With respect to the search of the vehicle, Hinojosa maintains that the
district court should have held an evidentiary hearing to resolve factual issues
showing that the search was improper pursuant to Arizona v. Gant, 129 S. Ct.
1710, 1719 (2009). The district court determined that the factors establishing
reasonable suspicion for the stop, combined with the officers’ visual confirmation
that one of the truck’s occupants matched the description of the suspect provided
by the witness and the location of mail in plain view throughout the truck,
provided probable cause for the officers to believe that they would find evidence
of a crime. See United States v. Saucedo-Munoz, 307 F.3d 344, 351 (5th Cir.
2002) (identifying the automobile exception to the warrant requirement). In
Gant, the Supreme Court set forth limitations on an officer’s ability to conduct
a warrantless search of a vehicle pursuant to arrest. 129 S. Ct. at 1719. The
Court did not hold that other exceptions to the warrant requirement were
affected. Id. at 1723-24. Because the officers’ search of Hinojosa’s vehicle was
not made pursuant to arrest, Gant was inapplicable. Thus, it was not necessary
for the district court to hold a hearing to resolve issues arising under Gant before
ruling on the motion to suppress. See Harrelson, 705 F.2d at 737. Because
Hinojosa has not shown that the district court abused its discretion in not
holding an evidentiary hearing, the judgment of that court is AFFIRMED. See
id.




                                         3